DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Final Office Action in response to the Amendment filed on February 19, 2021 for Application title: “Delivery Management System, Server, Delivery Management Method, Delivery User Terminal, Client User Terminal, And Information Processing Method”.

Status of the Claims
Claims 1-5 and 10 were pending.  By the 02/19/2021 Response, claims 1-5 and 10 are amended.  Claims 6-9 were previously withdrawn.  Accordingly, claims 1-5 and 10 remain pending in this application and are examined.

Election/Restrictions
Applicant has elected Group I, claims 1-5 and 10, for prosecution.  Applicant’s election without traverse of claims 6-9 in the reply filed on 10/05/2020 is acknowledged.

Priority
This Application was filed on 12/07/2018 and claims the priority of foreign application, JAPAN 2017-238784 filed on 12/13/2017.  For the purpose of examination, the 12/13/2017 is considered to be the effective filing date.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 01/18/2019.

Information Disclosure Statement
The information disclosure statement filed on 02/19/2021 is being considered.  A copy of the PTO-1449 form with the examiner’s initials is enclosed to this Office Action.

Claim Objections
Claim 5 is objected to because of the following informalities:  
The claim recites “permitting… of the package and and (ii)…” is incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an 
Step 1:
Claims 1-5 and 10 recite a method and a system for managing delivery of a package to a vehicle.  The claims recite a process and a system which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A Prong 1:
Claim 5 recites a delivery management method that is executed by a server, the delivery management method comprising:
not permitting, by the server, issuance of authentication information for locking or unlocking a predetermined compartment when (i) an electronic payment for a fee associated with a package has not been completed in a case where a vehicle having the predetermined compartment is specified as a place of delivery of the package and (ii) a client user who has submitted a request to deliver the package has specified that the client user will pay for the fee at the time of delivery of the package;
permitting, by the server, issuance of the authentication information for locking or unlocking the predetermined compartment when (i) the electronic payment for the fee has been completed in the case where the vehicle is specified as a place of delivery of the package and (ii) the client user has specified that the client user will pay for the fee at the time of delivery of the package; and
issuing, by the server via a communication network, the authentication information when issuance of the authentication information is permitted,
wherein the authentication information is transmitted via a short range wireless communication network to a lock and unlock device to unlock the predetermined compartment.
Other than the recitation of the delivery management system which includes a client user terminal, a lock/unlock device, a delivery user terminal, and a processor, Claim 5 recites a method that allows a package to be delivered to a vehicle by not permitting for locking or unlocking a predetermined compartment when an electronic payment for a fee associated with a package has not been completed, permitting the delivery of the package when the payment has been completed, and issuing the authentication information when the issuance of the authentication information is permitted.  
The claim, as a whole, recites a method implemented on a delivery management system for managing delivery of a package to a vehicle using a lock/unlock device via a short range wireless communication network which is directed to commercial or legal interactions (i.e., agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  This falls under “a certain method of organizing human activity”.  The mere nominal recitation of computer components do not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim is directed to an abstract idea (Step 2A Prong 1-Yes).
Claim 1 recites a delivery management system, claim 4 recites a server comprising a processor, and claim 10 recites a delivery management system with 
Step 2A Prong 2:
The claims include the additional elements, such as the delivery management system, the client user terminal, the lock/unlock device, the delivery user terminal, and the processor along with the programmed instructions, all are recited at a high level of generality and are merely invoked as tools to perform a delivery management process.  The limitations are done by the generically recited computer system (see Publication No. 2019/0180402 A1, paragraphs 29-63 and Figures 1-2) to perform the steps of not permitting, permitting, lock/unlock, and issuing authentication information.  The limitations are merely instructions to implement the abstract idea on the computing system over a communications network and require no more than a generic computer to perform the generic computer functions.  Thus, the claims do not include the additional element(s) that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, claims 1, 4, 5 and 10 are directed to an abstract idea (Step 2A Prong 2-No).
Step 2B:
As noted in above, the claims includes the additional elements, such as the delivery management system, the client user terminal, the lock/unlock device, the delivery user terminal, and the processor along with the programmed instructions, all are recited at a high level of generality and are merely invoked as tools to perform a delivery management process.  The claims as a whole merely describe how to generally “apply” the method of managing delivery of a package to a vehicle by not permitting, 
Dependent claims 2-3 depend on independent claim 1 and therefore include all the limitations of claim 1.  Thus, the dependent claims recite the same abstract idea of managing delivery of a package to a vehicle using a lock/unlock device.  
Claim 2 contains more details about the processor for issuing authentication information for locking or unlocking the predetermined compartment (additional details).

Claim 3 contains more details about the client user pays the fee at the time of delivery (additional details).

The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  
The focus of the claims is on utilizing a computer system (the delivery management system, the client user terminal, the lock/unlock device, the delivery user terminal, and the processor along with the programmed instructions) over a short range wireless communication network to lock and unlock the predetermined compartment in order to deliver a package.  The claims are not directed to a new type of processor, a lock/unlock device, or a system memory, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that (Step 2B-No).


Response to Arguments
Claim Objections
In view of Applicant’s 02/19/2021 amendment, the objection is withdrawn.

Claim Rejections - 35 USC § 112
In view of Applicant’s 02/19/2021 amendment, the rejection is withdrawn.

Claim Rejections - 35 USC § 101
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive.
Applicant argues that amended claim 1 is directed to a system that exchanges information via multiple communication networks including a short range wireless communication network for authorizing a remote terminal to unlock a vehicle.  These features are not a mental process, mathematical concept, or a method of organizing human activity.  Thus, claim 1 is not directed to an abstract idea (see Remarks, pages 9-10).
The Examiner respectfully disagrees.  As analyzed in the 101 rejection above, the claims recite a method implemented on a delivery management system for managing delivery of a package to a vehicle using a lock/unlock device via a short range wireless communication network which is directed to commercial or legal interactions.  This falls under “a certain method of organizing human activity”.  
The claims include the additional elements, such as the delivery management system, the client user terminal, the lock/unlock device, the delivery user terminal, and the processor along with the programmed instructions, all are recited at a high level of generality and are merely invoked as tools to perform a delivery management process.  The mere nominal recitation of computer components do not take the claims out of the methods of organizing human activity grouping.  Therefore, the claims are directed to an abstract idea.

Assuming arguendo that claim 1 recites an abstract idea, Applicant argues that the amended claim is directed to the practical application of utilizing multiple communication networks for authoring a remote device for unlocking a vehicle (see Remarks, page 10).
The Examiner respectfully disagrees.  As explained in the 101 rejections above, all the computer elements are recited at a high level of generality and are merely invoked as tools to perform a delivery management process.  The claims as a whole merely describe how to generally “apply” the method of managing delivery of a package to a vehicle by not permitting, permitting, locking/unlocking, and issuing authentication 
The amended claims do improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer elements), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyong generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.05(a)-(c), (e)-(h).  Therefore, Applicant’s arguments are not persuasive and the rejection of the claims under 35 USC 101 is MAINTAINED.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to the rejection of claims 1-5 and 10 have been fully considered and are persuasive.  The rejection is withdrawn.  An updated prior art search has been performed and did not identify any art that could be used to reject the claims at this time.

Conclusion
Claims 1-5 and 10 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697